Carriers. — Plaintiff seeks to recover charges for certain freight transportation services performed for defendant. This case comes before the court pursuant to a memorandum report of the commissioner stating that at a pretrial conference the parties, upon a consideration of the matters set forth in plaintiff’s statement of facts for admission, defendant’s response thereto, and an audit by the General Accounting Office, agreed upon the net amount due plaintiff, and plaintiff agreed to accept the amount in full settlement of all claims asserted in the petition, statement of facts and accompanying schedules. On September 19,1969, the court ordered that judgment be entered for plaintiff for $6,969.88.